DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 in the reply filed on 05/10/2021 is acknowledged.  The traversal is on the ground(s) that the claims of group II, claims 18-26 the coputer readable medium implements the same method as the method of group I.  This is not found persuasive because the method of Group I does not require the cooling of the temperature to the crystallization temperature or pressing of the surfaces together. The preforms can be placed next to each other where they are touching each other to consolidate the parts therefore the method of Group I does not require the steps of Group II. The method of Group I can be performed without the use of a die the resin can be formed into a desired shape through manipulation not by the use of a die as required the claims of Group IV. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “heating a thermoplastic preform to a melting temperature of resin”, temperature of resin is a broad limitation and it is unclear as to what type or kind of resin is represented. It is unclear if the thermoplastic preform is formed of the resin or the temperature can be for resins that are not in the preform. 
The Examiner would suggest amending the claim to read:
A method of automatically forming a thermoplastic composite structure, the method comprising:
heating a thermoplastic preform formed of resin to a melting temperature of the resin:
Claims 2-4 are included in the rejection since they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere (WO 2010/115853A2) in view of Cochran et al. (US 5116216).

As to claim 1, Cavaliere is directed to forming a stiffened panel made of a thermoplastic composite material. The process comprises forming thermoplastic parts (e.g. 31, 32, 33 of Figures). The parts are formed by heating thermoplastic preforms to a melting temperature of the resin (see 108-0113 ) and forming the preform (see Fig 6a)  into a thermoplastic part having a desired shape (see Fig. 6b). The parts are aligned within the device (8 of fig. 6c) and consolidated together by heating and then cooling (see 0117-0124).
Cavaliere fails to teach during consolidation controlling the crystallization as required by claim 1. 
Cochran et al. discloses a method for consolidating prepregs. The process comprises stacking piles of PEEK prepeg on a coated polyimide film, a vacuum is applied to the chamber,  heat is applied to the chamber to maintain a temperature above the melting point of the resin for PEEK and then a cool-down period is performed to a temperature below the melting point of the resin to solidify and crystallize the resin. Cochran et al. states maintaining a proper cool down rate to ensure proper crystallization and avoiding formation of amorphous microstructures in the polymers (see col. 5 – col. 6, line 49). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Cavaliere to include controlling the cooling of the consolidated part in order to control the crystallization as taught by Cochran et al. One would have been motivated to do so since both are directed to consolidating thermoplastic composite materials where Cochran et al. further teaches controlling the crystallization of the resin thereby maintaining good mechanical and durability properties.  
As to claim 2, Cochran teaches crystallization without the formation of amorphous structures. 
As to claim 3 Cavaliere discloses the parts are fiber reinforced (see 0030, 0062 and 0104).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thein et al. (US 5108532) discloses a method of consolidating and co-consolidating a workpiece of layers of thermoplastic or thermosetting composite material into a final product. 
Ogale (US 2018/0229452) discloses a process for forming a thermoplastic composite by consolidating where a preform formed of high melt temperature prepeg that have been stacked together is heated above the melting temperature of the resin and then is formed into a part by a stamping press (see 0039, 0040). Ogale states the process can be used in the aerospace industry such as in the process of forming structural stiffeners for an airframe (see 0041). 
Brown et al. (US 5264011) discloses a process for installing a tip cap onto a turbine rotor blade. The process comprises forming a tip cap preform and positioning it on a rotor blade, the preform and blade are heated in a vacuum furnace and help at that temperature until the preform is consolidated. The blade is then rapidly cooled down to retain the single crystal structure (see abstract). 
Ijaz et al. “Cooling and crystallization behavior during vacuum-consolidation of commingled thermoplastic composites” various cooling rates were used to study the crystallization of consolidated thermoplastics. Ijaz et al. shoes an increasing cooling rate results in an increase in the crystallization rate. Ijaz further states the inclusion of fibers promotes heterogeneous nucleation (see section 1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715